DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to RCE 16/327,995 filed on 6/10/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osamu (JP 20060246674) in view of Kogure (US 2019/0092382).

Regarding, claim 1, Osamu teaches:
 A motor driving device for driving a motor including stator windings (Figs. 1-4 comprise of a motor driving device for driving motor 1 including stator windings U, V, W), the motor driving device being used for a compressor ([0002]: rotation speed of the electric motor used for the compressor) as part of a refrigeration cycle ([0002]: cooling capacity and heating capacity of the so-called air conditioner, thus a part of a refrigeration cycle), the motor driving device comprising: 
a connection switching unit that switches connection condition of the stator windings to either of star connection and delta connection ([0012]: connection switching means/device 3 for switching between the star connection and the delta connection in accordance and Fig. 1 ); and 
an inverter ([0012]: inverter control means 4 and Fig. 1) , converts a DC voltage into AC drive voltages and  supplies the AC drive voltages to the stator windings ([0012]: a winding of the electric motor that receives a drive voltage supplied by the inverter control means), 
wherein the connection switching unit switches the stator windings to the delta when an absolute value of a difference between an indoor temperature and a set temperature is greater than a predetermined first temperature ([0036]: the operation of the motor is switched to delta when the operation N is equal or higher than the specified rotational speed N5;  AND [0002] states that motor can be operated at high speed during rapid cooling or rapid heating and after the room temperature reaches the required temperature it is desirable that the electric motor has good efficiency and to increase maximum capacity of cooling and heating , electric motor can be operated up to high speed; Examiner’s note: Applicant’s specification [0073] states that with increase in the temperature difference, the compressor rotates at higher speed and increases the circulation volume of the refrigerant; therefore, Osamu teaches the same, in order to have rapid cooling or heating, high speed is induced; Further Osamu in [0012]: when the operating range of the motor is equal to or greater than a specified value, the command is issued to cause the connection switching means to perform the delta connection and [0039]: prescribed rotational speed B5 can be determined in advance by adopting a control method based on the rotational speed or a control method that is optimal for a product in which the electric motor is used, such as temperature), and
a time necessary for switching of the connection condition of the stator windings between the star connection and the delta connection is a time necessary for a refrigerant pressure in the refrigeration cycle to become uniform ([0012]: when the operating range of the motor is not more than a specified value, the star connection is connected to the connection switching means. When the operating range of the motor is equal to or greater than a specified value, the command is issued to cause the connection switching means to perform the delta connection. [0023]: gas vent holes 13 and 14 are provided in the iron cores of the stator 15 and rotor 7. These vent holes 13 and 14 act as a cooling action for the electric motor, and in the case of an electric motor for a compressor, act as a refrigerant gas passage. Therefore, assuming power produced by the motor, from the stator winding, is unchanged, switching between star and delta connection will fluctuate the power output; thus the pressure. And the pressure should return to normal (i.e. uniform) when switching between star and delta is completed (assuming power output from the motor remains unchanged. Osamu teaches in [0012] where the power output is constant, i.e. not more than a specified value or equal to a specified value. Therefore, Osamu implies the time required for switching is the time needed for the pressure to become uniform).
Osamu doesn’t specifically teach that including a plurality of switching elements, a control circuit to control the connection switching unit and the inverter and switching of the plurality of switching elements, wherein each of the plurality of switching elements includes a MOS transistor and 
However, Kogure teaches in Fig. 6 an inverter 106 including a plurality of switches FET1-FET6, a control section 120 to control connection switching unit 140 and inverter 106; wherein each of the plurality of switching elements includes a MOS transistor and the connection switching includes a circuit 140 including semiconductor switches 140U, 140W, 140V.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control unit, plurality of switching elements including MOS transistors and the connection switching including MOS transistors of Kogure into the inverter of Osamu in order to turn ON-OFF control of the inverter based on a detection result wherein the motor control unit provides high-reliability by performing the protection of the motor and inverter when the semiconductor switching device are turned-ON again (see Kogure [0026]-[0027]).

Regarding, claim 2, Osamu doesn’t teach:
wherein the plurality of switching elements include: 
first and second MOS transistors connected in series between lines supplying the DC voltage; third and fourth MOS transistors connected in series between the lines; and  -3-Attorney Docket No. 129I_045_TN 
fifth and sixth MOS transistors connected in series between the lines, wherein
 a terminal of a first phase of the stator windings is connected to an intermediate point between the first and second MOS transistors,
 a terminal of a second phase of the stator windings is connected to an intermediate point between the third and fourth MOS transistors, and 
a terminal of a third phase of the stator windings is connected to an intermediate point between the fifth and sixth MOS transistors.  

wherein the plurality of switching elements include (Fig. 6): 
first and second MOS transistors connected in series between lines supplying the DC voltage; third and fourth MOS transistors connected in series between the lines; and  -3-Attorney Docket No. 129I_045_TN 
fifth and sixth MOS transistors connected in series between the lines, wherein
 a terminal of a first phase of the stator windings is connected to an intermediate point between the first and second MOS transistors,
 a terminal of a second phase of the stator windings is connected to an intermediate point between the third and fourth MOS transistors, and 
a terminal of a third phase of the stator windings is connected to an intermediate point between the fifth and sixth MOS transistors.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration of the switching element of Kogure into the inverter of Osamu in order turn ON-OFF control of the inverter based on a detection result wherein the motor control unit provides high-reliability by performing the protection of the motor and inverter when the semiconductor switching device are turned-ON again (see Kogure [0026]-[0027]).

Regarding, claim 6, Osamu teaches:
The motor driving device according claim 1, wherein the connection switching unit switches the stator windings to the delta connection when revolution speed of the motor is greater than or equal to a first threshold value ([0033]: when the rotation speed is higher than a certain rotation speed an opening instruction signal is input to the switch A5, a closing instruction signal is input to the switch B6, and the connection of the electric motor 1 is a delta connection shown in Fig and [0036]: when the rotational speed N is equal to or higher than the specified rotational speed N5, delta connection is performed).

Regarding, claim 7, Osamu teaches:
The motor driving device according to claim ([0038]-[0039]).  

Regarding, claim 9, Osamu teaches:
The motor driving device according claim 1, wherein the connection switching unit switches the stator windings to the delta connection when a modulation factor as a ratio of the AC drive voltage supplied to the stator windings to the DC voltage inputted to the inverter is greater than or equal to a second threshold value ([0042]).  

Regarding, claim 13, Osamu teaches:
An air conditioner ([0002]: a refrigerating air conditioner) comprising:
 a motor including stator windings ([0004]: a stator winding of the motor); 
a compressor driven by the motor ([0001]: compressor equipped with electric motor driving device); and 
the motor driving device according to claim 1 that drives the motor ([0001]: compressor equipped with electric motor driving device).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osamu (JP 20060246674) in view of Kogure (US 2019/0092382) further in view of Kitabatake (US 2010/0148244).

Regarding, claim 3, none of Osamu nor Kogure teaches:
wherein at least one of the first to sixth MOS transistors is formed of a wide band gap semiconductor.  
However, Kitabatake teaches in [0129] wide band gap semiconductor. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wide bandgap semiconductor of Kitabatake into the combined teaching of Osamu and Kogure in order to reduce switching loss and increase the power use efficiency (see Kitabatake [0004]).

Regarding, claim 4, none of Osamu nor Kogure teaches:
wherein the wide band gap semiconductor contains silicon carbide or gallium nitride as a constituent material.  
However, Kitabatake teaches in [0129] semiconductor layer made of silicon carbide. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the semiconductor layer made of silicon carbide of Kitabatake into the combined teaching of Osamu and Kogure in order to reduce switching loss and increase the power use efficiency (see Kitabatake [0004]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and previously claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        9/7/2021
/KAWING CHAN/Primary Examiner, Art Unit 2846